UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7434



SIDNEY LITTLE,

                                             Petitioner - Appellant,

          versus


B. A. BLEDSOE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1133-AM)


Submitted:   January 17, 2001             Decided:   February 7, 2001


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Sidney Little, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sydney Little seeks to appeal the district court’s order dis-

missing his 28 U.S.C.A. § 2241 (West 1994) petition.       We dismiss

the appeal for lack of jurisdiction because Little’s notice of

appeal was not timely filed.

     In civil cases in which the United States is a party, parties

are accorded sixty days after entry of the district court’s final

judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).    This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on July

12, 2000.    Little’s notice of appeal was deemed filed on September

21, 2000, the day on which he delivered it to prison officials for

mailing.    See Houston v. Lack, 487 U.S. 266 (1988).   Because Little

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we dismiss the appeal.     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            DISMISSED


                                  2